Citation Nr: 0406671	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for neurasthenia/anxiety disorder with depressive 
features.  

2.  Entitlement to service connection for coronary artery 
disease with congestive heart failure.  

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  

4.  Entitlement to special monthly compensation because of 
the need for regular aid and attendance of another person or 
by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1941 
to August 1943.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in February 2001.  
After receiving a statement of the case in July 2002, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in August 2002.  

The issues of entitlement to service connection for coronary 
artery disease with congestive heart failure and residuals of 
a cerebrovascular accident and entitlement to special monthly 
compensation because of the need for regular aid and 
attendance of another person or by reason of being housebound 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACTS

The appellant's neurasthenia/anxiety disorder with depressive 
features is manifested by increased anxiety and irritability, 
and occasional inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
symptoms such as depressed mood, anxiety, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events short- and long-term memory 
impairment (e.g., forgetting to complete tasks), which 
results in occupational and social impairment.  

CONCLUSION OF LAWS

The schedular criteria for a disability rating in excess of 
30 percent for neurasthenia/anxiety disorder with depressive 
features are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 9410 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that notice, as 
required by 38 U.S.C. § 5103(a) concerning evidence needed to 
substantiate a claim and the party responsible for obtaining 
it, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 30 percent for 
neurasthenia/anxiety disorder with depressive features, a 
substantially complete application for the benefit sought was 
received on July 2000.  Thereafter, in a rating decision 
dated in December 2000 that issue was denied.  Only after 
that rating action was promulgated did the AOJ, in July 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  In 
a July 2002 statement of the case (SOC), the AOJ also 
informed the appellant of the evidence that was required to 
grant each of the benefits sought.  

Because the required notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  While 
the notice provided to the appellant in July 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  At the same 
time notice was provided, the case was readjudicated and a 
SOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

In Pelegrini, the Court held, in part, that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  An August 2000 letter to the appellant, following the 
submission of his claim essentially told him to submit all 
evidence that he wanted considered with regard to his claim.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of the necessary notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

As to the duty to assist and development of the record as 
required by law, the Board observes that the veteran has been 
examined for VA purposes in connection with the claim decided 
herein, and there appears to be no relevant records that have 
not been associated with the claims file.  

The appellant asserts that his service-connected 
neurasthenia/anxiety with depression is more severely 
disabling than currently evaluated; thereby warranting a 
higher rating.  

Service medical records show that the appellant had a motor 
vehicle accident while driving a jeep in March 1943, and 
sustained the following injuries: a severe cerebral 
concussion; moderately severe laceration wounds to the scalp, 
face, hands, and body; a traumatic, left supra-orbital 
hematoma; multiple wounds to the tongue; and loss of several 
teeth.  

The appellant underwent a VA psychiatric examination in 
August 1944.  He complained of being nervous ever since 
banging his head in service.  He was diagnosed with 
neurasthenia, and his social and industrial adaptability was 
considered somewhat impaired.  

Based on the clinical findings in the service medical records 
and from the August 1944 VA psychiatric examination, a 
September 1944 rating decision granted service connection for 
neurasthenia and assigned a 10 percent rating from August 28, 
1943.  

Following an April 1947 VA psychiatric examination, at which 
time the appellant's psychiatric disability was found to be 
manifested by weakness, fatigueability, lack of energy, 
dizziness, headaches, nervousness, concentration difficulty, 
pessimism, depression, and uneasiness, the appellant's 
evaluation was increased to 30 percent.  This was then 
reduced to 10 percent in an April 1948 rating action 
following a VA hospitalization which found the veteran's 
impairment primarily a consequence of a personality disorder.  

The appellant next underwent evaluation for his psychiatric 
disability in 1997.  At a November 1997 VA psychiatric 
examination, the appellant was relaxed, well groomed, and 
well dressed.  He smiled appropriately and frequently.  He 
indicated that he had been married for 55 years and that he 
had lots of friends at church.  He described depressed 
feelings throughout the day, edginess, restlessness, easy 
fatigueability, a tendency to argue about small things, 
concentration problems, jumpiness, and overt alertness.  He 
was diagnosed with generalized anxiety disorder, and his 
Global Assessment of Functioning (GAF) was 60.  The examiner 
indicated that the appellant was unable to work because of 
poor concentration and was very anxious and easily upset by 
small things, which were attributable to a combination of the 
appellant's multiple medical problems and weakness from them, 
along with his obsessive/compulsive personality disorder.  

In May 1999, the appellant was hospitalized for six days, 
initially at Psychiatry for anxiety, aggressive behavior, and 
a recent worsening in memory and mental status changes, and 
then at Internal Medicine Service for treatment of anemia, 
which was felt to be the cause of the exacerbation of his 
psychiatric symptoms.  

The appellant underwent a VA psychiatric examination in 
September 1999.  It was noted that he was an active patient 
at the VA Medical Center for various physical conditions, and 
that he had received treatment at the Outpatient Mental 
Health Clinic since approximately 1985 for symptoms of 
persistent anxiety with some accompanying depression.  His 
outpatient treatment was described as medication monitoring 
appointments three to four times a year, with supportive 
group therapy sessions twice a month during the past year.  
It was reported that his ongoing complaints, symptomatic of 
anxiety, included nervousness, poor sleep, depression, low 
energy, poor appetite, and crying spells, but that the 
outpatient notes did not reflect any acute distress severe 
enough to require hospitalization.  It was noted that he had 
been maintained on a combination of anti-anxiety and anti-
depressant medications.  

The appellant appeared pleasant and cooperative, but anxious, 
at the November 1999 VA examination, and was alert and 
oriented to date, time, and place.  Speech was over-
productive but normal in pace and content.  There was no 
evidence of psychosis or underlying thought disorder.  
Cognitive abilities were superficially intact.  Short-term 
recall, as well as recent and remote memory appeared impaired 
to a significant degree.  The appellant's cognitive abilities 
were considered minimally intact, but certain high level 
abilities, such as planning, organizing, and anticipating, 
appeared affected.  Overall mood appeared moderately anxious 
but not depressed, and an appropriately varied range of 
affective responses was displayed.  The examiner felt that a 
mild dementia of unknown etiology was indicated from reports 
by the appellant and his spouse.  The examiner stated that 
there was no strong evidence to indicate that appellant's 
increased anxiety in recent months was due to his 
longstanding anxiety condition, but, rather, was secondary to 
his declining mental abilities and the limitating effect it 
had on his daily activities.  The diagnoses were anxiety 
disorder with depressive features, moderate severity, and 
mild dementia of unspecified etiology.  GAF was 55.  

Following the September 1999 VA psychiatric examination, an 
October 1999 rating decision assigned a 30 percent rating for 
neurasthenia/anxiety disorder with depressive features, 
effective March 23, 1999.  

The appellant underwent a VA psychiatric examination in 
September 2000.  He reported that along with the nervousness, 
anxiety, and irritability he had experienced since service, 
he was restless, easily fatigued, unable to concentrate, and 
unable to sleep without medication.  He denied feeling 
depressed, and no crying spells were reported.  He stated 
that he was concerned with his medical condition, as well as 
his mental condition.  He described being unable to remember 
things as he once could, easily forgetting things, and 
occasional confusion when driving his car that would result 
in wandering off the road.  On examination, the appellant was 
alert and oriented in all spheres.  Mood was slightly 
anxious, and affect was mood congruent.  Thoughts were goal 
oriented.  There were no auditory or visual hallucinations, 
delusions, or suicidal/homicidal ideations.  The examiner 
indicated that the appellant's medical problems, as well as 
his age, could aggravate the memory and would create more 
anxiety and irritability as well as insomnia.  GAF was 60, 
which the examiner felt reflected the generalized anxiety 
disorder the appellant had experienced for a long time, as 
well as the mental impairment due to cerebrovascular accident 
and multiple medical conditions.  The diagnosis was 
generalized anxiety disorder, rule out dementia due to 
multiple etiologies.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when neurasthenia/anxiety with depression results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  38 C.F.R. § 4.130, Diagnostic 
Code 9410, effective November 7, 1996.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  

In evaluating the appellant's service-connected 
neurasthenia/anxiety disorder with depressive features, the 
Board finds that his current symptomatology more nearly 
approximates the criteria for a 30 percent rating.  The 
medical evidence reveals that he experiences increased 
anxiety and irritability, and occasional inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to symptoms such as depressed mood, 
anxiety, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events short- and long-
term memory impairment (e.g., forgetting to complete tasks), 
which results in occupational and social impairment.  The 
examiner at the November 1999 VA examination opined that the 
appellant's increased anxiety in recent months was not due to 
his longstanding anxiety condition, but, rather, was 
secondary to his declining mental abilities and the 
limitating effect it had on his daily activities.  While the 
appellant had a GAF of 60 at the most recent VA psychiatric 
examination, that examiner felt that the score reflected not 
only his generalized anxiety disorder, but also the mental 
impairment due to cerebrovascular accident and multiple 
medical conditions.  

Thus, after careful and longitudinal evaluation of the 
evidence presented in this claim, the Board finds that the 
clinical findings do not establish that the appellant's 
anxiety disorder is productive of symptomatology that 
approximates the criteria for a 50 percent rating.  He is not 
shown to have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships so as to justify 
the grant of a 50 percent rating.  Therefore, the Board is 
unable to identify a basis to grant a higher rating for the 
appellant's neurasthenia/anxiety disorder with depressive 
features.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his neurasthenia/anxiety disorder 
with depressive features and there is no indication that it 
has a marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action. VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his neurasthenia/anxiety disorder with depressive 
features.  While he has offered his own general arguments to 
the effect that he believes that his neurasthenia/anxiety 
disorder with depressive features has worsened, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his neurasthenia/anxiety 
disorder with depressive features warrants a higher rating.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

ORDER

An increased rating for neurasthenia/anxiety disorder with 
depressive features is denied.  


REMAND

Evidence in the claims file reveals that the appellant has 
been diagnosed to have coronary artery disease with 
congestive heart failure and status post cerebrovascular 
accident.  While the service medical records do not reveal 
any complaints, findings, or treatment for cerebrovascular 
problems, the appellant argues that his coronary artery 
disease with congestive heart failure and residuals of a 
cerebrovascular accident are related to his service-connected 
neurasthenia/anxiety with depression.  He claims that his 
cardiovascular problems were either caused by, or are 
aggravated by, his service-connected psychiatric disorder.  
However, the appellant has not been afforded a VA examination 
to determine the nature and etiology of his cardiovascular 
disabilities.  

The appellant also asserts that he requires the aid and 
attendance of another person, and is prevented from leaving 
his house without being accompanied by someone because of 
service-connected disabilities.  At this time, his only 
service-connected disability is neurasthenia/anxiety disorder 
with depressive features, which is rated 30 percent 
disabling.  The report of an examination for housebound 
status or permanent need for regular aid and attendance, 
received in August 2000, indicated that the appellant 
required assistance in his activities of daily living.  
However, the examiner was unclear as to which of the 
appellant's disabilities caused him to need the regular aid 
and attendance of another person.  Listed disabilities, in 
addition to depression, were coronary artery disease, status 
post coronary artery bypass graft, hypertension, an old 
cerebrovascular accident, hypothyroidism, benign prostatic 
hypertrophy, and peptic ulcer with recurrent gastrointestinal 
bleed.  

In this regard, it is observed that should it be determined 
service connection is warranted for coronary artery disease 
with congestive heart failure and/or residuals of a 
cerebrovascular accident, the claim for special monthly 
compensation because of the need for regular aid and 
attendance of another person or by reason of being housebound 
would have to include consideration of the additional 
service-connected disability(ies).  

Under the foregoing circumstances, the issues of entitlement 
to service connection for coronary artery disease with 
congestive heart failure and residuals of a cerebrovascular 
accident and entitlement to special monthly compensation 
because of the need for regular aid and attendance of another 
person or by reason of being housebound are remanded to the 
RO for the following actions:  

1.  Ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159 and any other 
applicable legal precedent.  
Particularly, the appellant should be 
notified of what evidence VA will 
develop, and what evidence he must 
furnish.  

2.  After completion of the above 
requested development, schedule the 
appellant for a VA cardiovascular 
examination to determine the likely 
etiology of his coronary artery disease 
with congestive heart failure and his 
cerebrovascular accident.  The entire 
claims folder and a copy of this Remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examiner should be requested to 
express an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that the appellant's coronary 
artery disease with congestive heart 
failure or residuals of a cerebrovascular 
accident are related to his service-
connected psychiatric disorder, either as 
being caused by the psychiatric disorder, 
or by being aggravated it.  The examiner 
should reconcile his/her opinion with the 
comment in the August 2000 VA aid and 
attendance examination that indicated the 
appellant's long history of anxiety and 
depression "exaggerates" his symptoms.  
The examiner should also be requested to 
present all opinions and findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  

3.  Schedule the appellant for an 
examination to determine whether the 
appellant is housebound or requires the 
permanent need of regular aid and 
attendance of another person.  The entire 
claims folder and a copy of this Remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
If the examiner finds the appellant to be 
housebound or to require the permanent 
need of regular aid and attendance of 
another person, he/she should be 
requested to express an opinion as to 
which of the appellant's disabilities 
renders him housebound or in need of 
regular aid and attendance of another 
person.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  

4.  Advise the appellant of the 
provisions set forth at 38 C.F.R. 
§ 3.655(b) regarding failure to report 
for scheduled VA examinations.  

5.  After the above requested actions 
have been completed, re-adjudicate the 
issues of entitlement to service 
connection for coronary artery disease 
with congestive heart failure; service 
connection for the residuals of a 
cerebrovascular accident and entitlement 
to special monthly compensation because 
of the need for regular aid and 
attendance of another person or by reason 
of being housebound.  If any of the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and an appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



